Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, 20-21 & 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a holographic display apparatus and method.
Prior art was found for the claims as follows: 
Putilin et al. (US 2014/0160543 A1) (hereinafter Putilin) 
Shmunk (WO 2019/207350 A1) (hereinafter Shmunk)
Martinez et al. (US 2017/0010465 A1) (hereinafter Martinez)
Givon (US 2011/0080496 A1) (hereinafter Givon)
Sung et al. (US 2017/0123204 A1) (hereinafter Sung)

Regarding claim 1, and similarly claims 21 & 25, Putilin discloses a holographic display apparatus comprising:
a light guide plate comprising an input coupler and an output coupler [Paragraph [0055], [0068] & [0082], Fig. 2 & 6B, light guiding plate 10, with spatial light modulator 31 as input coupler, and holographic optical elements 50 as output coupler 60];
a holographic image generating assembly configured to generate a holographic image and provide the holographic image to the input coupler of the light guide plate [Paragraph [0055], [0067]-[0068] & [0082], Fig. 2 & 6B, Laser 20, Spatial light modulator 31, glass plate 11, and transmission holographic optical element 41 as holographic image generating assembly, generates light input into spatial light modulator 31]; and
an image processor [Paragraph [0093], processor].
Then Shmunk teaches of the image processor configured to convert source image data based on a point spread function, which is obtained for each pixel of the holographic image on an image plane, to compensate for a blur of the holographic image output through the output coupler [Paragraph [0057], [0062]-[0067], [0078]-[0081] & [00111]-[00122], Image pixel correction using point spread function (PSF), especially for image distortions, aberrations, astigmatism, and blurred colors].
However, neither Putilin nor Shmunk teach or suggest wherein the image processor comprises a first matrix which is previously obtained and stored and a second matrix which is previously obtained and stored, and
wherein the image processor is further configured to convert first source image data having first depth information based on the first matrix and convert second source image data having second depth information based on the second matrix.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487